 
Exhibit 10.7
 
FIRST AMENDMENT TO THE LICENCE AGREEMENT
 
THIS FIRST AMENDMENT to the LICENSE AGREEMENT with an Effective Date of October
15, 2014 is made as of this July 6, 2015 (“Effective Date of the Amendment”), by
and between the UNIVERSITY OF MISSISSIPPI, and CHROMADEX, INC. concerning a blue
green algae technology.
 
The parties hereby agree to the following change to the LICENSE AGREEMENT:
 
APPENDIX A (PATENTS) is revised to add China, Italy, Finland, Sweden, Austria,
India, Norway, Poland and Denmark to the list of International Filing and Issued
Patents for UM1410. The revised list is as follows:
 
UM1410:                       
Potent Immunostimulants from Microalgae
 
USSN: 10/332,323
Issued Patent: 7,205,284
Issued: 4/17/2007
Expiration: 3/9/22
 
International Filings and Issued Patents:
 
 Australia  

 2001273330
 Canada
 2412600
 France  

 1301191
 Germany

 601 15 654.4
 Netherlands

 1301191
 South Korea  

 10-08314080000
 Great Britain 

 1301191
 Mexico

 254542
 China

 ZL01814316.4
 Italy

 48189 BE2006
 Finland
 1 301 191
 Sweden  

 1 301 191
 Austria  

 E 311892
 India   
 214154 
 Norway 
 329221 
 Poland   
 203814 
 Demark 
 1 301 191 

 
 

 
 
IN WITHNESS WHEREOF, the parties hereto have duly executed this License
Agreement as of the date first above written.
 
UNIVERSITY OF MISSISSIPPI
 
 
 
/s/ Walter G. Chambliss, Ph.D.
Walter G. Chambliss, Ph.D.

Director of Technology Management
Office of Research & Sponsored Programs
July 27, 2015
Date

 
 

 
Acknowledged by:
 
/s/ David S. Pasco, Ph.D.

August 4, 2015
Davis S. Pasco, Ph.D. 

Date

Assistant Director, National Center for Natural Products Research
 

 
 
/s/ David D Allen, Ph.D.  

8/4/15

David D Allen, Ph.D.
Date

Dean, School of Pharmacy
 

 
 
CHROMADEX, INC.
 
 /s/ Frank Jaksch
July 28, 2015

 Frank Jaksch 

Date

 Chief Executive Officer
 

 
 
 
